DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a brake operator, an acceleration/deceleration operator, a target deceleration setting part, and a deceleration control part, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a target deceleration setting part and a deceleration control part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function recited in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
8.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the scope of the claim is unclear.  The preamble recites “a vehicle deceleration controller” but the body of the claim recites “a brake operator and an acceleration/deceleration operator.”  The specification as originally filed states that these elements are a brake pedal and an accelerator pedal, the specification also defines “The vehicle deceleration controller 11 includes, as illustrated in FIG. 1: an acceleration/deceleration ECU (Electronic Control Unit) 13; an input system 14; an ABS-ECU 15; a VSA-ECU 17; and an output system 18, each of which are communicably connected to each other via a communication medium 19 such as a CAN (Control Area Network).”, therefore it is unclear if they are to be considered a part of the controller.  The MPEP states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bond, III et al (US 6,655,749).
 Bond, III et al disclose a vehicle deceleration controller, comprising: a brake operator (28) that is operated when a brake request of a vehicle is inputted (see col. 3 lines 6-17); an acceleration/deceleration operator (29) that is operated when an acceleration/deceleration request of the vehicle is inputted (see col. 3 lines 18-32): a target deceleration setting part (26) configured to, when the acceleration/deceleration operator is operated to decelerate the vehicle, set a target deceleration based on the deceleration operation (see col. 4 lines 37-43; Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. See MPEP 2114 IV.); and a deceleration control part (24) configured to, when the acceleration/deceleration operator is operated to decelerate the vehicle, provide deceleration control over the vehicle such that an actual deceleration follows the target deceleration set by the target deceleration setting part (see col. 3 lines 18-32; Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. See MPEP 2114 IV.), wherein, in a case where the brake operator (28) and the acceleration/deceleration operator (29) are operated simultaneously, the deceleration control part (24) is configured to, when a required level based on a deceleration operation of the acceleration/deceleration operator (29) is present nearer an acceleration side, compared to a previously-set reference deceleration, then provide deceleration control over the vehicle, such that an actual deceleration follows the reference deceleration (see col. 3 lines 18-32; Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. See MPEP 2114 IV.).
Re claim 2, in the case where the brake operator (28) and the acceleration/deceleration operator (29) are operated simultaneously, the deceleration control part (24) is configured to, when a required level based on a deceleration operation of the acceleration/deceleration operator is present nearer a deceleration side, compared to the reference deceleration, then provide deceleration control over the vehicle, such that an actual deceleration follows a required deceleration based on operations of the brake operator (28) and the acceleration/deceleration operator (see col. 3 lines 18-32; Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. See MPEP 2114 IV.).
Re claim 3, the target deceleration is set to fall within a prescribed deceleration adjustable range previously set for the vehicle, and wherein the reference deceleration is set to a value having the smallest deceleration in the deceleration adjustable range (see col. 3 lines 18-32; Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. See MPEP 2114 IV.).
Re claim 4, the target deceleration is set to fall within a prescribed deceleration adjustable range previously set for the vehicle, and wherein the reference deceleration is set to a value having the smallest deceleration in the deceleration adjustable range (see col. 3 lines 18-32; Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. See MPEP 2114 IV.).
Re claim 5, during the deceleration control over the vehicle such that the actual deceleration follows the reference deceleration, when the required level shifts toward the deceleration side, compared to the reference deceleration, then the deceleration control part (24) is configured to provide deceleration control over the vehicle such that the actual deceleration follows the required deceleration based on operations of the brake operator and the acceleration/deceleration operator (see col. 3 lines 18-32; Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. See MPEP 2114 IV.)..
Re claim 6, in a case where, during the deceleration control over the vehicle such that the actual deceleration follows the required deceleration based on the operations of the brake operator and the acceleration/deceleration operator, when the required level shifts toward the acceleration side, compared to the reference deceleration, then the deceleration control part (24) is configured to provide deceleration control over the vehicle such that the actual deceleration follows the reference deceleration (see col. 3 lines 18-32; Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. See MPEP 2114 IV.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656